Name: Commission Regulation (EEC) No 2296/91 of 30 July 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 I Official Journal of the European Communities31 . 7. 91 No L 209/31 COMMISSION REGULATION (EEC) No 2296/91 of 30 July 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2198/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2220/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 31 July 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 31 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. O OJ No L 164, 24. 6. 1985, p. 11 . {") OJ No L 207, 29. 7. 1991 , p. 44. O OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . O OJ No L 169, 29. 6 . 1991 , p. 16. (8) OJ No L 203, 26. 7. 1991 , p. 66. O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 209/32 Official Journal of the European Communities 31 . 7. 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 7 (&gt;) 1st period 8 0 2nd period 9 (&gt;) 3rd period 10 (') 4th period ll (') 5th period 12 (') 1 . Gross aids (ECU):  Spain 18,052 18,330 18,608 17,386 16,331 16,609  Portugal 25,022 25,300 25,578 24,356 23,301 23,579  Other Member States 18,052 18,330 18,608 17,386 16,331 16,609 2. Final aids : \ I Seed harvested and processed in :  Federal Republic of Germany (DM) 42,50 43,15 43,81 40,93 38,45 39,10  Netherlands (Fl) 47,88 48,62 49,36 46,12 43,32 44,06  BLEU (Bfrs/Lfrs) 876,54 890,04 903,54 844,20 792,97 806,47  France (FF) 142,53 144,73 146,92 137,27 128,94 131,14  Denmark (Dkr) 162,10 164,60 167,10 156,12 146,65 149,15  Ireland ( £ Irl) 15,864 16,108 16,352 15,278 14,351 14,596  United Kingdom ( £) 14,259 14,482 14,705 13,724 12,876 13,097  Italy (Lit) 31 798 32 287 32 777 30 625 28 766 29 159  Greece (Dr) 4 464,64 4 523,24 4 564,30 4 207,08 3 925,92 3 870,93  Spain (Pta) 2 769,11 2 810,15 2 851,18 2 667,23 2 511,97 2 540,92  Portugal (Esc) 5 296,43 5 336,73 5 383,74 5 123,18 4 906,75 4 926,56 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 7 0 1st period 8 0 2nd period 9 0 3rd period 10 o 4th period 11 (1) 5th period 12 (') 1 . Gross aids (ECU):  Spain 19,302 19,580 19,858 18,636 17,581 17,859  Portugal 26,272 26,550 26,828 25,606 24,551 24,829  Other Member States 19,302 19,580 19,858 18,636 17,581 17,859 2. Final aids : \ \ Seed harvested and processed in : \  Federal Republic of Germany (DM) 45,44 46,09 46,75 43,87 41,39 42,04  Netherlands (Fl) 51,20 51,94 52,67 49,43 46,63 47,37  BLEU (Bfrs/Lfrs) 937,23 950,73 964,23 904,90 853,67 867,17  France (FF) 152,40 154,60 156,79 147,14 138,81 141,01  Denmark (Dkr) 173,33 175,83 178,32 167,35 157,88 160,37  Ireland ( £ Irl) 16,962 17,206 17,451 16,377 15,450 15,694  United Kingdom ( £) 15,253 15,476 15,699 14,718 13,870 14,092  Italy (Lit) 34 000 34 489 34 979 32 826 30 968 31 360  Greece (Dr) 4 779,79 4 838,39 4 879,45 4 522,23 4 241,07 4 186,08  Spain (Pta) 2 957165 2 998,68 3 039,72 2 855,76 2 700,51 2 729,45  Portugal (Esc) 5 557,28 5 597,58 5 644,59 5 384,02 5 167,59 5 187,40 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. I Official Journal of the European Communities31 . 7. 91 No L 209/33 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 (') 2nd period 9 (') 3rd period 10C) 4th period ll (') 1 . Gross aids (ECU) : I  Spain 26,009 25,819 26,156 25,121 25,452  Portugal 35,024 33,003 33,334 32,318 32,649  Other Member States 22,784 20,763 21,094 20,078 20,409 2. Final aids : l (a) Seed harvested and processed in (2) : I  Federal Republic of Germany I |||| (DM) 53,64 48,88 49,66 47,27 48,05  Netherlands (Fl) 60,44 55,08 55,95 53,26 54,14  BLEU (Bfrs/Lfrs) 1 106,31 1 008,17 1 024,25 974,91 990,99  France (FF) 179,89 163,94 166,55 158,53 161,14  Denmark (Dkr) 204,60 186,45 189,42 180,30 183,27  Ireland ( £ Irl) 20,022 18,246 18,537 17,644 17,935  United Kingdom ( £) 17,321 16,386 16,652 15,837 16,100  Italy (Lit) 40 133 36 573 37 156 35 366 35 949  Greece (Dr) 4 400,04 5 106,15 5 151,25 4 837,47 4 921,43  Portugal (Esc) 7 406,80 6 960,20 7 015,28 6 794,54 6 863,49 (b) Seed harvested in Spain and I IIII processed : I II|\  in Spain (Pta) 4 078,42 3 953,02 4 002,79 3 845,52 3 895,32  in another Member State (Pta) 4 148,60 4 020,00 4 068,85 3 914,49 3 964,29 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,055470 2,053680 2,052340 2,051140 2,051140 2,047990 Fl 2,315170 2,313350 2,311940 2,310600 2,310600 2,306590 Bfrs/Lfrs 42,307600 42,269100 42,235000 42,207400 42,207400 42,137300 FF 6,980830 6,977570 6,974720 6,971320 6,971320 6,960300 Dkr 7,949870 7,945710 7,942800 7,939290 7,939290 7,929510 £Irl 0,768508 0,768512 0,768413 0,768420 0,768420 0,767470 £ 0,694893 0,695589 0,696110 0,696577 0,696577 0,697112 Lit 1 530,27 1 532,08 1 533,87 1 535,68 1 535,68 1 543,10 Dr 224,78900 226,74400 228,73800 230,98100 230,98100 237,83500 Esc 176,10600 178,01900 178,65800 179,25000 179,25000 181,33500 Pta 128,51700 128,83200 129,11600 129,36200 129,36200 130,03400